Citation Nr: 1026354	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for rash on the face, back, 
arms, shins, and underarms.

2.  Entitlement to service connection for diabetes mellitus, 
including as due to asbestos and Agent Orange exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right 
post-operative acromioclavicular dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for tinnitus and 
to an increased rating for residuals of right post-operative 
acromioclavicular dislocation are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action by the appellant is required.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran has any current rash or skin disorder 
related to his active military service.

2.  The Veteran is currently taking medication for treatment of 
diabetes.

3.  The Veteran did not have service in the Republic of Vietnam 
during the Vietnam era, nor did he serve in any other areas where 
exposure to herbicides is presumed.

4.  There is no evidence of asbestos exposure during active 
service.

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's diabetes 
mellitus is related to his military service, to include claimed 
exposure to herbicide agents or asbestos, and diabetes mellitus 
was not manifested during active service or within one year after 
his separation from active service.


CONCLUSIONS OF LAW

1.  A rash or skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Diabetes was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service, to include 
as a result of in-service exposure to asbestos, or to Agent 
Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the appellant nor his 
representative has demonstrated any prejudicial or harmful error 
in VCAA notice, and, as discussed herein, the Board has 
identified none.

In November 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the VCAA.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claims, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  A May 2006 letter 
described how VA determines disability ratings and effective 
dates.

The Board acknowledges that the content of the November 2005 
letter did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the January 2006 rating decision, April 2007 SOC, and 
May 2009 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided him with additional 60-day periods to 
submit more evidence.  In addition, the Veteran has demonstrated 
through submission of statements and additional evidence that he 
was aware of the type of evidence required to substantiate his 
claim.  Finally, the claim was readjudicated in the April 2007 
SOC after proper notice was sent.  Moreover, the benefit being 
sought is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date discussed 
by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, he has 
demonstrated knowledge of, and has acted upon, the information 
and evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover, the Veteran has not identified 
any evidence which he would have submitted if Dingess notice had 
been provided earlier. 
With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records.  
The Board finds that VA examinations are not necessary with 
regard to the rash and diabetes claims to fulfill VA's duty to 
assist in this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no documentation of current treatment for 
a rash, and the only documentation indicating treatment for 
diabetes is a prescription slip.  Moreover, there are no 
competent medical opinions relating either a rash or diabetes to 
active service, and no other medical evidence of record suggests 
a causal relationship between any current rash or diabetes and 
active service.  Accordingly, an examination is not required 
here, even under the low threshold of McLendon.  
   
Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as diabetes mellitus, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran 
was exposed to Agent Orange or other herbicide agent during 
active service.  Presumptive service connection is warranted for 
the following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Presumptive service connection for these disorders as a result of 
herbicide exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of 
the quoted language has been the subject of extensive litigation.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that, in order for the presumption of service 
connection based upon herbicide exposure to apply, a Veteran must 
have set foot on the landmass of the country of Vietnam or served 
in the inland waters of that country.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  

When a disease is first diagnosed after service but not within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process with a relationship 
to exposure to a herbicide agent while in military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988 VA issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 
3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by 
the VA General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
The exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor.  M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service, and whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  Rash on face, back, arms, shins, and underarms


In this case, the Veteran claims entitlement to service 
connection for a rash on his face, arms, back, shins, and 
underarms.  The report of his July 1966 Air Force enlistment 
examination is negative for any skin problems.  His STRs show 
treatment for a pruritic rash on his penis, diagnosed as 
dermatitis of unknown etiology.  Then, in June 1970, he was 
diagnosed with very mild pseudofolliculitis barbae.  No further 
treatment for any skin disorders is documented.  His July 1970 
separation examination report makes no note of any skin 
disorders.  

There is no documentation of any rashes, or treatment for any 
skin disorders, following separation from service.  

Based on the foregoing, the Board finds that the greater weight 
of the probative evidence is against finding that the veteran has 
a current rash or skin disorder.  As a result, the claim must 
fail.  Indeed, in the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Board recognizes that the Court has held 
that the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the overall 
record fails to support a current diagnosis of the claimed 
disability, that holding does not apply.

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss discoloration of his skin and other 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that, in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Court commented that competence to establish a diagnosis of a 
condition can exist when (1) a layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's skin discoloration is found to 
be capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  As discussed above, the STRs show two isolated 
episodes of treatment for two different types of rashes in 
service, and the separation examination was negative for any 
sequelae from those rashes.  Following service, there has been no 
documentation of complaints or treatment for any skin disorders.  
Although he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous rash symptomatology since service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, continuity 
of symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

In this case, the weight of the competent evidence is against a 
grant of service connection for a rash on the face, back, arms, 
shins, and underarms.  Thus, the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to resolve in 
the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

2.  Diabetes mellitus

Next, the Veteran contends that he has diabetes mellitus as a 
result of service.  Specifically, in his May 2007 VA Form 9, he 
stated that he was exposed to missile propellants and airmen 
returning from Vietnam whose gear and clothing was not properly 
sanitized.  He further contends that his duties included 
maintaining fire extinguishers, which resulted in exposure to 
many chemicals.  Finally, he says he was exposed to asbestos in 
his living quarters.  

The Veteran's DD Form 214 does not show service in Vietnam, or 
any other foreign service, nor does the Veteran contend that he 
had such service.  Moreover, there is no indication in the 
Veteran's STRs that he was exposed to Agent Orange, asbestos, or 
other chemicals.  There is also no indication of diabetes or its 
symptoms in service.  His July 1966 enlistment and July 1970 
separation examination reports are negative for any complaint or 
manifestation of diabetes.  

Following separation from service, the only indication that the 
Veteran is currently being treated for diabetes is an April 2006 
list of prescriptions from Kaiser Permanente that includes 
Glipizide, an anti-diabetic medication.  There are no other 
treatment records documenting current treatment for diabetes.

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for diabetes.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of diabetes were manifested during active service, or 
during the applicable one-year presumptive period after service 
separation.  

Next, there is no documented evidence of exposure to asbestos or 
Agent Orange.  Further, while there is some evidence of a current 
diagnosis of diabetes, there are no competent opinions relating 
the current disorder to military service or to asbestos or Agent 
Orange exposure, nor is there any other medical evidence of 
record suggesting a relationship between diabetes and active 
service.  

Additionally, continuity of the disorder has not been established 
by the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to discuss light headedness and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  See 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Davidson; Buchanan, supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  



The criteria applicable to determinations of lay competency set 
forth above have not been met in this case.  Although the Veteran 
is competent to report feelings of light-headedness or other 
symptoms of diabetes, he is not competent to render a diagnosis 
of diabetes, which is made via blood tests.  Indeed, the 
diagnosis of diabetes involves complex medical issues that a lay 
person is not competent to address.  See Espiritu v. Derwinski, 
supra.  
   
Even if the Veteran were capable of assessing diabetes, the STRs 
show no evidence of any manifestation or diagnosis of, or 
treatment for, diabetes in active service.  Following service, 
there was no documentation of a diagnosis of diabetes until 2006, 
over 35 years after his separation from service.  While he is 
clearly sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  The absence of 
documented complaints or treatment for more than three decades 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry, supra.  Moreover, there are no competent 
opinions relating the Veteran's current diabetes to service.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for diabetes mellitus, 
the benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a rash on the face, back, arms, shins, and 
underarms is denied.

Service connection for diabetes, including as due to asbestos and 
Agent Orange exposure, is denied.



REMAND

As discussed above, the Veterans Claims Assistance Act of 2000 
(VCAA) enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeals of the 
tinnitus and shoulder issues at this time, preliminary review 
reveals that the information in the record before us is 
inadequate to make an informed determination, and discloses a 
need for further development prior to final appellate review.  In 
this regard, the Board is of the opinion that VA's duty to assist 
includes affording the Veteran VA examinations under the facts 
and circumstances of this case.

First, with regard to the tinnitus claim, the Board finds that a 
VA examination is necessary to fulfill VA's duty to assist under 
the analysis of the Court in McLendon v. Nicholson), supra.  
Specifically, the Veteran is competent to state that he has 
experienced ringing in his ears since service, and is thus 
competent to establish continuity of the disorder even though 
there are no documented complaints of tinnitus during service or 
for many years after separation from service.  A VA examination 
is needed to determine whether the Veteran's currently reported 
tinnitus is related to noise exposure in service.    

Next, with regard to the Veteran's increased-rating claim, his 
representative argued in his June 2010 Appellant's Brief, and the 
Board agrees, that a new VA examination of the shoulder is 
necessary because the most recent examination was conducted five 
years ago, in 2005.  The Veteran's representative implies that 
the Veteran's shoulder disability has worsened since the last 
examination.  Thus, a new VA examination with current findings 
regarding the Veteran's functional limitations is warranted.  



In view of the foregoing, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for an examination by 
an audiologist or other medical professional 
competent to provide an opinion regarding the 
cause or etiology of the Veteran's tinnitus.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should be 
accomplished, and a complete rationale for any 
opinion expressed should be provided.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review of the medical history 
in conjunction with the examination.  

a.  The examiner should take a history of 
the Veteran's in-service and post-service 
noise exposure, and provide an opinion as 
to whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran's current 
tinnitus was incurred during or as a 
result of service, or whether such 
incurrence or causation is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner must provide an explanation 
for the opinion reached.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
report, and explain why this is so. 

2.  Schedule the Veteran for an examination to 
evaluate the current functional limitations due 
to his service-connected right shoulder 
disability.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner for review of the medical 
history in conjunction with the 
examination.  The examiner should include 
range-of-motion findings, including after 
repetition, in his or her report.  

3.  When the development requested has been 
completed, review the case on the basis of the 
additional evidence.  If the benefits sought are 
not granted, furnish the Veteran and his 
representative with an SSOC and afford a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


